— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated August 1, 1978, which revoked petitioner’s restaurant liquor license, and imposed a $1,000 bond claim and a 24-month proscription against the premises. Petition granted to the extent that the determination is modified, on the law, by reducing the penalty to a $1,000 bond claim. As so modified, determination confirmed and proceeding otherwise dismissed on the merits, without costs or disbursements. In light of the fact that the petitioner had heretofore an unblemished record and that James Kolbenheyer, a 50% shareholder, was not connected with the activities resulting in the criminal conviction of Howard Kolbenheyer, Jr., the other 50% shareholder, who agreed to divest *622himself of all interest in the petitioner, we are of the opinion that the penalty imposed was shocking to one’s sense of fairness. Titone, J. P., Suozzi, O’Connor and Shapiro, JJ., concur.